Title: To Thomas Jefferson from Daniel D. Tompkins, 18 April 1808
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir, 
                     Albany 18th April 1808
                  
                  The Legislature of this State, at their session which has recently closed, have directed me to deposit in certain places in the neighbourhood of our Northern and Western Boundary Four thousand stand of Arms with a discretionary quantity of Ammunition. In addition to that provision & others relative to procuring a further supply of Ordnance & ammunition they have appropriated One hundred and twenty thousand dollars to aid the United States in forwarding the objects specified in the enclosed law.
                  In a letter which you addressed to me on the 26th day of January last you intimated that should the then existing differences be amicably settled it would be a question for consideration whether a strong Post ought not to be established on the St Laurence near the Northern Boundary of this State. Will you have the goodness to inform me whether in forwarding that object or any other in contemplation or which may be devised the appropriation in the enclosed act can be expended by me in contributing to the defence of the Port of New York or in attaining the important object of extending protection and safety to our Frontier Brethren?
                  From the 25th Instant to the first of June I shall probably be in the City of New York where I shall be obliged by receiving advice and instruction as to the application of the sums of money appropriated by the within act. 
                  Be pleased to accept the assurance of my sincere respect and esteem.
                  
                     Daniel D. Tompkins 
                     
                  
               